Citation Nr: 0933709	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for hallux 
valgus, right foot, originally claimed as a right foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from February 1975 to May 
1975, from December 1978 to July 1991, and from December 1995 
to September 1996.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for hallux valgus of the right foot and assigned a 
noncompensable evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Board finds that specific additional development is 
warranted prior to issuance of a decision in this matter, to 
consist of further VA examination to determine the complete 
scope and severity of service-connected disability of the 
right foot. 

The present characterization of the Veteran's right foot 
disability is that of "mild hallux valgus" rated as 
noncompensable under provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  However, there are additional recent 
medical diagnoses of record of other manifestations of the 
right foot as obtained on a March 2005 VA general medical 
examination; specifically, pes planus and plantar fasciitis.  
Given that an August 1996 in-service treatment record 
identified pes planus, and May 1997 post-service inactive 
reserve duty evaluation noted the same, it is within the 
realm of possibility that pes planus has an association with 
the Veteran's service.  The Board nonetheless cannot 
conclusively determine the same based upon the current 
record.  

Therefore, a VA medical examination by a podiatrist is being 
requested to provide such a medical determination.  This will 
also permit a more contemporaneous depiction of the service-
connected disability of the right foot, inasmuch as the last 
such examination is from more than four years ago.  See 
Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability . . . the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.").  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination with a podiatrist to determine 
the nature and extent of his service-
connected disability of the right foot, 
diagnosed as hallux valgus.  Both the 
claims file and a complete copy of this 
remand must be made available to and 
reviewed by the clinician in conjunction 
with the examination.  All indicated tests 
and studies should be done. 

It is requested that the VA examiner 
identify all relevant symptoms and 
manifestations of the Veteran's service-
connected right foot disability, 
previously diagnosed as hallux valgus.  In 
so doing, the examiner should conduct a 
comprehensive clinical evaluation of the 
Veteran's hallux valgus. 

The examiner should further indicate 
whether the Veteran has any other 
components of a right foot disability 
attributable to an incident of his 
military service, to specifically include 
pes planus and/or plantar fasciitis are 
disorders of service origin.  Provided 
that in making this determination it is 
not possible to separate the effects of a 
service-connected disability from any 
nonservice-connected conditions by 
competent opinion, all symptoms must be 
attributed to the service-connected 
disability.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  In the 
event that there is at least one 
additional component of service-connected 
right foot disability beyond hallux 
valgus, the VA examiner should comment on 
the severity of the associated 
manifestations.  

2.	Thereafter, the RO/AMC should 
readjudicate the claim for an initial 
compensable rating for hallux valgus, 
right foot.  If the benefit is not granted 
in full, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

